Citation Nr: 1242586	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-23 154A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 40 percent disability rating for limitation of motion of the right wrist, as a manifestation of service-connected rheumatoid arthritis.

2.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 20 percent disability rating for limitation of motion of the right shoulder, as a manifestation of service-connected rheumatoid arthritis.

3.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 20 percent disability rating for limitation of motion of the left shoulder, as a manifestation of service-connected rheumatoid arthritis.

4.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left wrist, as a manifestation of service-connected rheumatoid arthritis.

5.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left knee, as a manifestation of service-connected rheumatoid arthritis.

6.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right knee, as a manifestation of service-connected rheumatoid arthritis.

7.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right foot, as a manifestation of service-connected rheumatoid arthritis.

8.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left foot, as a manifestation of service-connected rheumatoid arthritis.

9.    Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right hand, as a manifestation of service-connected rheumatoid arthritis.

10.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left hand, as a manifestation of service-connected rheumatoid arthritis.

11.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right hip, as a manifestation of service-connected rheumatoid arthritis.

12.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left hip, as a manifestation of service-connected rheumatoid arthritis.

13.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right ankle, as a manifestation of service-connected rheumatoid arthritis.

14.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left ankle, as a manifestation of service-connected rheumatoid arthritis.

15.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right elbow, as a manifestation of service-connected rheumatoid arthritis.

16.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left elbow, as a manifestation of service-connected rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel









INTRODUCTION

The Veteran served a period of active duty for training from July 1987 to January 1988, and a period of active duty from May 1991 to June 1999, with additional service in the Marine Corps Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Appeals Management Center (AMC) in Washington, D.C. 

In August 2008, the Board remanded the case to the agency of original jurisdiction (AOJ) for the issuance of a statement of the case (SOC).  The Veteran perfected a timely appeal in July 2009; thus, the case has been returned to the Board for further appellate action.

The issue of entitlement to an initial compensable rating for residuals of an injury to the 10th cranial nerve was also developed for appellate review and remanded by the Board in August 2008.  By a September 2008 rating decision, the RO increased the rating for this disability to 10 percent, effective July 1, 1999.  In July 2009, the Veteran submitted a written statement expressing her satisfaction with the 10 percent disability evaluation.  

A veteran is presumed to be seeking the maximum rating permitted by law, but may limit his/her appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  As the Veteran has expressed her satisfaction with the 10 percent disability evaluation, the Board finds that she has withdrawn her appeal as to the rating issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue.  38 C.F.R. § 20.204 (2012).

The Veteran has also expressed disagreement with a November 2008 rating decision by the St. Petersburg, Florida RO, denying entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  A SOC was prepared in November 2009, but no substantive appeal was thereafter filed by the Veteran.  Consequently, this issue is not on appeal.


REMAND

In November 2008, prior to the filing of her substantive appeal in this matter, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  Applicable regulations require the Board to reject any hearing request received prior to the filing of a substantive appeal.  See 38 C.F.R. § 20.703 (2011).  The Veteran perfected an appeal of these issues in July 2009.  In a statement received by the St. Petersburg RO in January 2010, the Veteran renewed her request for a hearing before a Veterans Law Judge.  There is no indication that the Veteran has withdrawn her request for a hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  A failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R.                § 20.904(a)(3).  

This matter is under the jurisdiction of the St. Petersburg RO; however, the Veteran resides in Columbia, South Carolina.  Thus, expedience dictates that the requested hearing take place at the Columbia RO.     

Therefore, in order to fully and fairly adjudicate the Veteran's appeal, this case is being returned to the St. Petersburg RO via the Appeals Management Center in Washington, D.C., for the following action:

Schedule the Veteran for a hearing before Veterans Law Judge at the Columbia RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  She and her representative should be given time to prepare.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


